BUFFINGTON, District Judge.
This case is governed by that of Masseth v. Johnston, (No. 8, Nov. Term, 1892,) 59 Fed. 613, to the opinion in which we refer. One additional matter is set up in defense. It is alleged that respondent requested complainant to put in one of his packers, and that he arbitrarily refused to do so until respondent would direct the payment of a contested bill by a company of which he was superintendent. These facts, however, would not justify the respondent in using an infringing device. “The exclusive right to his discovery” is what the law confers on a patentee. Whether he exercises that right or not, by manufacturing his device, cannot affect his exclusive right under the patent. Roller-Mill Co. v. Coombs, 39 Fed. 805: Campbell Printing-Press & Manuf'g Co. v. Manhattan Ry. Co., 49 Fed. 930. We are of opinion the complainant is entitled to a decree.